Citation Nr: 0931230	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at a non-
VA hospital on May 8, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968  to 
October 1970 and from January 1971 to July 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 adverse action by the 
Department of Veterans Affairs (VA) Medical Center in Tampa, 
Florida, which is the Agency of Original Jurisdiction (AOJ) 
in this matter.

In March 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
is of record and has been reviewed.


FINDINGS OF FACT

1. The Veteran is in receipt of a combined permanent and 
total rating of 100 percent due to multiple service-connected 
disabilities.  

2.  On May 8, 2006, the Veteran presented to Osceola Regional 
Hospital, a non-VA medical provider, with chief complaints of 
headache and dizziness.

3.  Resolving any doubt in the Veteran's favor, his condition 
when he arrived at Osceola Regional Hospital required 
emergent treatment, and a VA facility was not feasibly 
available to him at the time.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Osceola Regional Hospital on May 
8, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether payment to the Veteran is warranted for 
medical expenses incurred as a result of treatment the 
Veteran received at Osceola Regional Hospital on May 8, 2006, 
there is no prejudice to the Veteran, regardless of whether 
VA has satisfied its duties of notification and assistance.

The record reflects that on May 8, 2006, the Veteran 
presented to Osceola regional Hospital with a chief complaint 
of headache and dizziness.  Clinical impressions were 
dizziness and sinusitis.  

The VAMC in Tampa denied the Veteran's claim in August 2006 
on the basis that a medical emergency did not exist; in other 
words, care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  See 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  The Veteran appealed the 
August 2006 determination.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a Veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2008).  

The Court has held that all three of these statutory 
requirements must be met before payment may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

An alternate theory of reimbursement is titled the Veterans 
Millennium Healthcare and Benefits Act (Millennium Act), 38 
U.S.C.A. § 1725 (West 2002); see also 38 C.F.R. §§ 17.1000-
1003 (2008).  To be entitled to the payment for emergency 
care under this Act, the evidence must meet all of the 
following criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2008).

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on May 8, 2006, are met.  On his substantive appeal, 
the Veteran stated that when he woke up on the day in 
question, he felt okay but around 7:30 in the morning he had 
a "severe dizzy spell that refused to go away and it scared 
me and I called VA outpatient clinic in Kissimmee and the 
Lady in the clinic said sir we do not have the facilities to 
treat you PLEASE HANG UP AND DIAL 911."  The Veteran thought 
that he was having a stroke.  The private emergency room 
report shows that he presented to the emergency room around 9 
a.m. and complained of dizziness and headaches.  His blood 
pressure was 154/87.  The Veteran's symptoms were of such 
severity that blood tests were administered, as well as chest 
X-rays, an electrocardiogram, and a computed tomography (CT) 
scan of the brain.

Although a Chief Medical Officer, in a June 2007 opinion, 
stated that the Veteran's condition does not fit the legal 
condition for reimbursement of the emergency room visit, the 
Board finds that, resolving any doubt in the Veteran's favor, 
an emergent medical situation, as understood by a prudent lay 
person, existed at the time the Veteran arrived at the 
private hospital.  Furthermore, given the Veteran's 
contentions regarding VA personnel reportedly advising him 
that the Kissimmee outpatient clinic was not available to 
him, the Board finds that a VA facility was not feasibly 
available to the Veteran on the morning in question.  

In sum, the Board finds that the Veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on May 8, 2006.  Based 
on the foregoing, the Board finds that it was reasonable and 
prudent for the Veteran to feel that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and that a VA facility was not feasibly available 
to him.  Therefore, the Board concludes that the Veteran is 
eligible for reimbursement for treatment at Oceola Regional 
Hospital on May 8, 2006, and the benefit sought on appeal is 
granted.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Oceola 
Regional Hospital on May 8, 2006, is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


